

114 HR 6158 IH: HELP Act of 2016
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6158IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Reed (for himself, Mr. Yoho, Mr. LaMalfa, Mr. Flores, and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for enhanced penalties for certain offenses relating to controlled substances containing
			 fentanyl, and for other purposes.
	
 1.Short titleThis Act may be cited as the Help Ensure Lives are Protected Act of 2016 or the HELP Act of 2016. 2.Enhanced penalties for certain offenses relating to controlled substances containing fentanyl (a)Controlled substances act amendmentsSection 401(b) of the Controlled Substances Act (21 U.S.C. 841(b)) is amended by adding at the end the following:
				
 (8)In the case of a violation of subsection (a) involving a mixture or substance in an amount of 100 grams or more, if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, and if death or serious bodily injury results from the use of such substance, such person shall be sentenced to life imprisonment or death.
 (9)In the case of a violation of subsection (a) involving a mixture or substance in an amount of 100 grams or more, if the mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide was represented to be or sold as heroin, and if death or serious bodily injury results from the use of such substance, such person shall be sentenced to life imprisonment or death.
					.
 (b)Controlled substances Import and Export Act amendmentsSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is amended by adding at the end the following:
				
 (8)In the case of a violation of subsection (a) involving a mixture or substance in an amount of 100 grams or more, if the mixture or substance containing a detectable amount of heroin also contains a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, and if death or serious bodily injury results from the use of such substance, such person shall be sentenced to life imprisonment or death.
 (9)In the case of a violation of subsection (a) involving a mixture or substance in an amount of 100 grams or more, if the mixture or substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide or any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide was represented to be or sold as heroin, and if death or serious bodily injury results from the use of such substance, such person shall be sentenced to life imprisonment or death.
					.
			